Title: To James Madison from John Taylor, 10 September 1800
From: Taylor, John
To: Madison, James


Dr. Sir
Caroline Septr. 10. 1800
When Majr. Lindsay died, I have heard that you interested yourself on behalf of Mr: F. Taylor, as his successor. Colo. Byrd is now dead, and I take the liberty of informing you, by the request of Mr: Taylor, that he is again soliciting the naval officer’s place at Norfolk.
I have heard Mr: Taylor frequently spoken of by merchants on this river, of opposed political principles, in terms of the highest approbation, both as the naval officer in fact during Majr. Lindsay’s time, and also as a man of well established reputation; from whence I concluded, that you, knowing as you probably do, the same things, would feel a particular interest, in serving the public and advancing merit, by patronizing him again with your powerful recommendation. And I wrote, because an opportunity of doing this would have been lost, unless you received the speediest notice of his application, a rapid decission upon which must inevitably ensue, from the nature of the case. I am with the highest respect & Esteem, Dr. Sir Yr: mo: obt: Sert.
John Taylor
